People v Penajames (2020 NY Slip Op 00442)





People v Penajames


2020 NY Slip Op 00442


Decided on January 22, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SHERI S. ROMAN
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2019-11243

[*1]People of State of New York, plaintiff,
vYuleiny Penajames, defendant.


Clare J. Degnan, White Plains, NY (Salvatore A. Gaetani of counsel), for defendant.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from an order of the Supreme Court, Westchester County (Susan Cacace, J.), dated July 25, 2019.
ORDERED that the application is granted, and the defendant's notice of appeal is deemed to have been timely filed.
The defendant has established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
SCHEINKMAN, P.J., ROMAN, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court